DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/13/2020 and the proposed examiner’s amendment authorized on 08/02/2021.
Claims 1 and 2 are currently pending in this application. Claims 1 and 2 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
A/the new node of the claims is interpreted as a new terminal node or a new computing node/device (see paras. 0033, 0042, 0046, etc. of the specification). A new content, block or ledger of a node is not equivalent to a new node as the previously established node can create the new content, block or ledger.

Allowable Subject Matter
Claims 1 and 2 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communications with Alexander Flake (reg. no. 76,727) on 08/02/2021.

IN THE CLAIMS
Claim 1 (Amended): A method for providing an untrusted decentralized computing platform that includes an untrusted decentralized database which participant computing systems within the untrusted decentralized computing platform reach consensus on an accepted representation thereof, the method comprising:
establishing a consensus layer of the untrusted decentralized computing platform that alternates a proof of space with a verifiable delay function (VDF) to reduce compute resource waste relative to a consensus layer reliant on compute resources for proofs of work; and
establishing a new node in a graph based on at least some other prior nodes, the new node being established based on one or more of:
a proof of space dependent at least in part on a prior VDF output of
a VDF output dependent at least in part on the prior node in the graph.

Claim 2 (Amended): A non-transitory computer-readable medium comprising computer program instructions that when executed by one or more processors effectuate operations comprising:
establishing or communicating in accordance with a protocol of a consensus layer of an untrusted decentralized computing platform that alternates a proof of space with a verifiable delay function (VDF) to reduce compute resource waste relative to a consensus layer reliant on compute resources for proofs of work; and
establishing, verifying, or storing a new node in a graph, the new node in the graph based on at least some other prior nodes, wherein the new node is established or verified based on one or more of:
a proof of space dependent at least in part on a prior VDF output of
a VDF output dependent at least in part on the prior node in the graph.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 2,
Goeringer et al. (US 2017//0337534 A1) teaches a method for a virtualized blockchain forest including a plurality of individual blockchains. Each individual blockchain of the plurality includes a blockchain height, a genesis block, and at least one additional block. A block of the blockchain is created after a configurable consensus criteria, such as a specified time limit after a previous block has been added, has been met. The blockchain notifies that a new block has been created for the particular node associated with the new block. The immutable nature of blockchain provides a decentralized payment system and public ledger of content transactions and rights. Content sellers and buyers, as well as other ecosystem parties, are able to monetize media distribution untrusted business relationships, and the content creator may verify each such use – see abstract, figs. 10, 15; paras. [0107] and [0108], [0137] of Goeringer.

Fay et al. (US 2016/0292672 A1) teaches a computer system communicating with a distributed blockchain computing system that includes multiple computing nodes. The exchange stores an order book and a plurality of digital wallets associated with different clients. The computer system receives new data transaction requests that are added to the order book. A match is identified between data transaction requests and hashes associated with the digital wallets associated with the respective data transaction requests are generated. In order to validate a new block into the blockchain, the proof of work process (or hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition - see fig. 1; abstract, paras. [0008], [0032] of Fay.

Kim et al. (US 2019/0349185 A1) teaches a method for generation of a blockchain-based system. The block generation method comprises calculating, by a first blockchain node among the plurality of blockchain nodes, a first node score, propagating, by the first blockchain node, the first node score to the plurality of blockchain nodes, receiving, by the first blockchain node. A wait-block state denotes a state in which the blockchain node give up generating a new block and waits to receive a new block to be generated by another blockchain node. The blockchain node waits to receive the authority to generate a block or to receive a new block. A blockchain node may immediately generate a new node or may generate a new block through proof of work – see abstract, figs. 2, 8; paras. [0054], [0065] and [0093] of Kim.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations,
the claim 1 in a method for:
establishing a consensus layer of the untrusted decentralized computing platform that alternates a proof of space with a verifiable delay function (VDF) to reduce compute resource waste relative to a consensus layer reliant on compute resources for proofs of work; and
establishing a new node in a graph based on at least some other prior 
a proof of space dependent at least in part on a prior VDF output of a prior node in the graph, and
a VDF output dependent at least in part on the prior node in the graph.

the claim 2 in a medium for:
establishing or communicating in accordance with a protocol of a consensus layer of an untrusted decentralized computing platform that alternates a proof of space with a verifiable delay function (VDF) to reduce compute resource waste relative to a consensus layer reliant on compute resources for proofs of work; and
establishing, verifying, or storing a new node in a graph, the new node in the graph based on at least some other prior nodes, wherein the new node is established or verified based on one or more of:
a proof of space dependent at least in part on a prior VDF output of a prior node in the graph, and
a VDF output dependent at least in part on the prior node in the graph.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAUNG T LWIN/Primary Examiner, Art Unit 2495